DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 04 November 2019.
Claims 1-11 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication #2019/0079859) in view of SAVAGE (U.S. Patent Application Publication #2008/0005111).

1. LI discloses A recording apparatus comprising: at least one memory (see [0025]: nonvolatile memory device) and at least one processor (see [0025]: one or more processor cores) that function as: a recording unit configured to record a file in a recording medium (see [0036]: file system read and write requests), wherein the recording medium consists of blocks each of which includes a plurality of pages, allows to write data in a page unit, allows to erase data in a block unit (see [0039]: block addressable nonvolatile memory, this is a known technology in the art that functions by being erased on a block level and written on a page level), and allows to access a page corresponding to a sector designated by a sector number (see [0016]-[0018]: file system metadata, including directory data, comprise single sector writes; [0045]: metadata accessed using an offset into a physical band); and a controller configured to control so as to record a directory entry of a file in a designated sector in the recording medium (see [0047]: create file/directory inodes), wherein when a plurality of files will be recorded, the controller controls so that directory entries of the plurality of files will be recorded in a same sector (see SAVAGE below).
SAVAGE discloses the following elements that are not disclosed by LI: wherein when a plurality of files will be recorded, the controller controls so that directory entries of the plurality of files will be recorded in a same sector (see [0031]-[0033]: writes to, or creation of, multiple files result in the creation of a single temporary directory, once the writes are complete the directory is committed, resulting in a single directory for the plurality of files).  This arrangement allows for an atomic write to multiple files and allows for rollback of changes made to multiple files (see [0034]-[0035]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LI to record directory entries for a plurality of files in a single sector, as disclosed by SAVAGE.  One of ordinary skill in the art would have been motivated to make such a modification to allow for atomic writes to multiple files and allow for rollback of changes, as taught by SAVAGE.  LI and SAVAGE are analogous/in the same field of endeavor as both references are directed to management of metadata for a file system.

2. The recording apparatus according to claim 1, wherein when only a part of the directory entries of the plurality of files is recordable in a target sector in which the directory entries should be recorded, the controller controls to record the directory entries of the plurality of files in a sector in which the directory entries should be recorded next to the target sector (see LI [0045]-[0046]: directory data is stored in the band, as cells in the band fill up, the directory data would be stored in the next cell).

10. LI discloses A control method for a recording apparatus comprising a memory storing a program and a processor executing the program to perform the control method (see [0060]: computer readable storage medium that stores a program to be executed by a processor), the control method comprising: a recording step of recording a file in a recording medium (see [0036]: file system read and write requests); and a control step of controlling so as to record a directory entry of a file in a designated sector in the recording medium (see [0047]: create file/directory inodes), wherein the recording medium consists of blocks each of which includes a plurality of pages, allows to write data in a page unit, allows to erase data in a block unit (see [0039]: block addressable nonvolatile memory, this is a known technology in the art that functions by being erased on a block level and written on a page level), and allows to access a page corresponding to a sector designated by a sector number  (see [0016]-[0018]: file system metadata, including directory data, comprise single sector writes; [0045]: metadata accessed using an offset into a physical band), and wherein when a plurality of files will be recorded, it is controlled so that directory entries of the plurality of files will be recorded in a same sector in the control step (see SAVAGE below).
SAVAGE discloses the following elements that are not disclosed by LI: wherein when a plurality of files will be recorded, it is controlled so that directory entries of the plurality of files will be recorded in a same sector in the control step (see [0031]-[0033]: writes to, or creation of, multiple files result in the creation of a single temporary directory, once the writes are complete the directory is committed, resulting in a single directory for the plurality of files).  This arrangement allows for an atomic write to multiple files and allows for rollback of changes made to multiple files (see [0034]-[0035]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LI to record directory entries for a plurality of files in a single sector, as disclosed by SAVAGE.  One of ordinary skill in the art would have been motivated to make such a modification to allow for atomic writes to multiple files and allow for rollback of changes, as taught by SAVAGE.  LI and SAVAGE are analogous/in the same field of endeavor as both references are directed to management of metadata for a file system.

11. LI discloses A non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for a recording apparatus comprising a memory storing a program and a processor executing the program to perform the control method (see [0060]: computer readable storage medium that stores a program to be executed by a processor), the control method comprising: a recording step of recording a file in a recording medium (see [0036]: file system read and write requests); and a control step of controlling so as to record a directory entry of a file in a designated sector in the recording medium (see [0047]: create file/directory inodes), wherein the recording medium consists of blocks each of which includes a plurality of pages, allows to write data in a page unit, allows to erase data in a block unit (see [0039]: block addressable nonvolatile memory, this is a known technology in the art that functions by being erased on a block level and written on a page level), and allows to access a page corresponding to a sector designated by a sector number  (see [0016]-[0018]: file system metadata, including directory data, comprise single sector writes; [0045]: metadata accessed using an offset into a physical band), and wherein when a plurality of files will be recorded, it is controlled so that directory entries of the plurality of files will be recorded in a same sector in the control step (see SAVAGE below).
SAVAGE discloses the following elements that are not disclosed by LI: wherein when a plurality of files will be recorded, it is controlled so that directory entries of the plurality of files will be recorded in a same sector in the control step (see [0031]-[0033]: writes to, or creation of, multiple files result in the creation of a single temporary directory, once the writes are complete the directory is committed, resulting in a single directory for the plurality of files).  This arrangement allows for an atomic write to multiple files and allows for rollback of changes made to multiple files (see [0034]-[0035]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LI to record directory entries for a plurality of files in a single sector, as disclosed by SAVAGE.  One of ordinary skill in the art would have been motivated to make such a modification to allow for atomic writes to multiple files and allow for rollback of changes, as taught by SAVAGE.  LI and SAVAGE are analogous/in the same field of endeavor as both references are directed to management of metadata for a file system.

Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, “… a converting unit configured to convert a vacant entry in a target sector into a deleted entry when only a part of the directory entries of the plurality of files is recordable in the target sector that should record.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136